Title: From Thomas Jefferson to John Christian Senf, [15 January 1781]
From: Jefferson, Thomas
To: Senf, John Christian



Sir
Richmond [15 January 1781]

As it is necessary for us instantly to build pro[per] Shops and Magazines at Westham, and first of all things a plan is to be laid, I will beg the favor of you to come to this place and lend us your Assistance in forming the plans. Magazines, Laboratories, and artificers Shops both for the State and Continent, on a tolerably large Plan are to be so brought together as that they may be covered by some small Works for the present and in future included within a fortification, when we shall be able to build one.

T.J.

